  Exhibit 10.1


 
STANDSTILL AND FORBEARANCE AGREEMENT
 
This Standstill and Forbearance Agreement (this “Agreement”) is made and entered
into as of this 23rd day of June, 2020 by and among GT Biopharma, Inc., a
Delaware corporation (the “Company”) and ___________ (the “Lender”).
 
RECITALS
 
(a) The Company and the Lender are parties to certain Securities Purchase
Agreements as set forth on Schedule A (the “Purchase Agreements”), pursuant to
which the Company issued to the Lender certain convertible debentures and/or
convertible notes as set forth on Schedule A (each debenture and note is
individually a “Note” and collectively the “Notes”). There is an aggregate
principal balance of $______on the Notes as well as $______ in accrued and
unpaid interest as of April 30, 2020 on the Notes (the aggregate principal
amount together with the accrued and unpaid interest is referred to herein as
the “Indebtedness”). [Two of the Notes, one issued on ______ and the other on
______, having an aggregate principal balance of $______ (exclusive of
interest), are secured by a senior security interest held by Lender in certain
shares of the Company as well as all assets of the Company (the “Security
Interest”), as further described in Section 3(a) of this Agreement and pursuant
to applicable pledge and security agreements as further described in Section
3(a) of this Agreement.]*
 
(b) The Company acknowledges that an Event of Default has occurred under each of
the Notes (“Existing Defaults”) which entitles the Lender to payment of the
Indebtedness as well as default amounts on the Notes in the aggregate amount of
$______ as of April 30, 2020 (the “Default Amounts” and, together with the
Indebtedness, the “Default Indebtedness”).  The Default Indebtedness is subject
to change daily due to accrual of interest. As a result of the occurrence and
continuation of the Existing Defaults, the Lender is entitled to, among other
things, immediately enforce its rights and remedies against the Company
including but not limited to immediate payment of the Default Indebtedness and
enforcement of its Security Interest.
 
(c) The Company has requested that the Lender refrain and forbear from
exercising certain rights and remedies with respect to the Notes and Default
Indebtedness, and the Lender is willing to do so for a specified period of time
on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual agreement
contained therein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
Section 1.     Definitions and Recitals. Capitalized terms used and not
otherwise defined herein have the meanings ascribed to such terms in the
Purchase Agreements. The above recitals shall be incorporated and construed as
part of this Agreement. The “Effective Date” shall be the date, the Company has
entered into Standstill and Forbearance Agreements (the “Other SFAs”) identical,
except for the name of the lender and the securities owned by such lender, to
this Agreement with the holders (the “Other Holders”) of securities issued by
the Company convertible, exercisable, or exchangeable for shares of the
Company’s common stock covering all securities convertible, exercisable, or
exchangeable for shares of the Company’s common stock.
 
Section 2.     Ratification and Incorporation of Purchase Agreements,
Outstanding Preferred Stock, Notes and Related Agreements. Except as expressly
modified by this Agreement, (a) the Company hereby acknowledges, confirms and
ratifies all of the terms and conditions set forth in, and all of its
obligations under, the Purchase Agreements, Outstanding Preferred Stock, Notes
and related Transaction Documents, all of which documents are valid, binding and
in full force and effect and (b) all of the terms and conditions set forth in
the foregoing Transaction Documents are legal, valid and binding obligations and
are incorporated herein by this reference as if set forth in full herein.
 
* if applicable

 
 

 
 
Section 3.     Acknowledgement of Indebtedness, Default Indebtedness, Conversion
Indebtedness, Security Interest, and Existing Defaults.
 
(a) The Company acknowledges and agrees that: (i) the aggregate amount of the
Indebtedness due under the Notes is not less than $______ as of April 30, 2020
(inclusive of accrued and unpaid interest through April 30, 2020), and the
amount of Indebtedness shall increase daily due to accrual of interest and
default interest; (ii) the aggregate amount of the Default Indebtedness due
under the Notes is not less than $______ as of April 30, 2020 (inclusive of
accrued and unpaid Default Amounts through April 30, 2020), and such Default
Indebtedness shall increase daily due to accrual of interest and default
interest; and (iii) the information reflected on Schedule A to this Agreement is
true and accurate as of April 30, 2020 and the Company's books and records
mirror such information. The Company represents and agrees that it has no
offset, defense, counterclaim, dispute or disagreement of any kind or nature
whatsoever with respect to the liability or amount of such foregoing Default
Indebtedness. [The Company further acknowledges and agrees that the Default
Indebtedness relative to the Note issued on August 2, 2018 is secured by a
security interest in certain shares of the Company pursuant to a Pledge
Agreement entered into on August 1, 2020 (the “Pledge Agreement”), and the
Default Indebtedness relative to the Note issued on February 4, 2019, is secured
by a senior security interest held by Lender on a pari passu basis with certain
other lenders in all assets of the Company, pursuant to the Security Agreement
entered into on or about February 4, 2019, and the entire Default Indebtedness
may be converted into shares of common stock of the Company (“Common Stock”), at
the conversion price of $0.20 per share, subject to full ratchet anti-dilution
adjustment in the event that the Company issues common stock or securities
convertible or exercisable into common stock at a price per share lower than the
then conversion price of the Notes (so that the conversion price is
automatically reduced to equal any such lower price). The Company acknowledges
that the shares subject to the Pledge Agreement still need to be transferred to
the Pledgees (as defined in the Pledge Agreement) and therefore agrees to take
any and all actions that are required and requested by Lender to assist Lender
and the Collateral Agent (as defined in the Pledge Agreement) to effectuate the
completion of the transfer of all shares subject to the Pledge Agreement to the
Pledgees.]*
 
(b) In addition to the amount set forth above, the Company is and shall be
liable to the Lender for all interest accrued and accruing, fees, costs,
liquidated damages, expenses, and costs of collection (including attorney’s fees
and expenses and other amounts due under the Purchase Agreements and other
Transaction Documents) heretofore or hereafter accrued or incurred in connection
with the Default Indebtedness; and
 
(c) The Company hereby acknowledges and agrees that Existing Defaults have
occurred and are continuing, each of which constitutes an Event of Default and
entitles the Lender to exercise its rights and remedies under the Transaction
Documents, applicable law or otherwise. The Lender has not waived, presently
does not intend to waive and may never waive such Existing Defaults and nothing
contained herein or the transactions contemplated hereby shall be deemed to
constitute any such waiver. The Company hereby acknowledges and agrees that
Lender has the right to declare the Default Indebtedness to be immediately due
and payable under the terms of this Agreement; provided, however, that during
the Standstill Period (as defined below), the Lender may only declare such
Default Indebtedness due and payable in the event that (i) the Company breaches
any of the provisions of this Agreement or makes any representations or
statements, written or otherwise, to any party and through any method of
communication, or takes any action that is inconsistent with Sections 2 and 3 of
this Agreement. After the Standstill Period, the Lender may declare the Default
Indebtedness due and payable at any time without restriction.
 
Section 4.     The Standstill. In reliance upon the representations, warranties
and covenants of the Company contained in this Agreement, and subject to Section
5 and provided that the Company does not take any action that is inconsistent
with Sections 2 and 3 of this Agreement, the Lender agrees that, from the
Effective Date of this Agreement until the earlier of (i) the date that the
Company obtains and closes on the New Financing (as defined in Section 5 of this
Agreement), and (ii) October 1, 2020 (such earlier date being the “Fixed
Termination Date” and the period commencing on the Effective Date and ending on
the Fixed Termination Date being the “Standstill Period”), the Lender will
forbear from exercising its rights and remedies based on any Existing Default.
 
* if applicable
 
 
2

 
 
Section 5.     Termination of Standstill Obligations.
 
(a) The obligation of the Lender under Section 4 hereof shall terminate (the
“Termination”) on the earliest of (i) the Fixed Termination Date, (ii) the date,
if any, on which a petition for relief under the United States Bankruptcy Code
or any similar state is filed by or against the Company or any of its
subsidiaries, (iii) the date that the Company defaults under any of the terms
and conditions of this Agreement, or (iv) the date this Agreement is otherwise
terminated or expires.
 
(b) Upon Termination, the agreement of Lender to forbear shall automatically and
without further notice or action terminate and be of no force and effect, it
being understood and agreed that the effect of such Termination will be to
permit the Lender to exercise such rights and remedies hereunder, under the
Transaction Documents, or applicable law, immediately without any further
notice, passage of time or forbearance of any kind.
 
(c) The Company agrees that all of the Default Indebtedness shall, if not sooner
paid, be absolutely and unconditionally due and payable in full in cash or other
immediately available funds by the Company and the Lender on the Termination.
 
(d) Both parties acknowledge that this Agreement shall not impact or restrict
the Lender’s ability to convert the Indebtedness into shares of Common Stock.
 
Section 6.     Agreement to Convert Debt to Equity Upon Terms Acceptable to
Lender; Resulting Adjustments. The Company plans to conduct a capital raise in
the amount of $15,000,000 (the “New Financing”) prior to the Fixed Termination
Date. The New Financing may consist of the sale of Common Stock, the sale of
convertible debt, and/or the issuance of warrants. Pursuant to Lender’s
participation rights set forth in the Purchase Agreements, the Company is
required to provide detailed terms of the New Financing for Lender’s review. In
the event that (i) the Company is successful in obtaining the New Financing on
or prior to the Fixed Termination Date on terms acceptable to Lender, and (ii )
the Company has successfully listed its Common Stock for trading on the NASDAQ
Stock Market on or prior to the final closing date of the New Financing (the
“Closing Date”), the Lender agrees to convert on the Closing Date, the Default
Indebtedness into shares of Common Stock (the “Closing Conversion Shares”) at a
conversion price equal to the lesser of (i) the conversion price in effect for
the Default Indebtedness on the Closing Date, or (ii) 75% of the lowest per
share price at which Common Stock is or may be issued in connection with the New
Financing, including any Common Stock that may be issuable upon conversion or
exercise of securities issued in the New Financing (hereinafter the “Conversion
Price of the Default Indebtedness”), provided that the issuance of the Closing
Conversion Shares do not result in Lender’s beneficial ownership exceeding 9.9%
of the Company’s Common Stock (the “Beneficial Ownership Limitation”). In
addition, the exercise price of all warrants held by the Lender (the “Warrants”)
shall be reduced to equal the Conversion Price of the Default Indebtedness and
the number of shares of Common Stock underlying such Warrants shall be increased
so that the total exercise price of all Warrants after the decrease in the
exercise price equals the total exercise price of all Warrants prior to the
decrease in the exercise price. Further, the expiration date of all Warrants
shall be extended for three years following the Closing Date. The Company agrees
to take any action necessary to honor and effectuate the foregoing. In addition,
the Company shall ensure that it has authorized a sufficient number of shares of
its duly filed Series J-1 preferred stock (the “Preferred Stock”) to issue to
Lender in the event that the conversion of Default Indebtedness results in the
Lender exceeding its Beneficial Ownership Limitation. In the event that any
amount of Default Indebtedness remains after the Closing Conversion Shares are
issued (the “Remaining Default Indebtedness”), in light of the fact that the
number of Closing Conversion Shares are subject to the Beneficial Ownership
limitation, the Company shall issue such number of shares of the Preferred Stock
to Lender having an aggregate stated value equal to the amount of the Remaining
Default Indebtedness. Following all conversions pursuant to this Agreement and
the issuance of Preferred Stock to the Lender to cover any Remaining Default
Indebtedness, each share of Preferred Stock in the hands of the Lender shall
have a permanent Set Price as defined in the Certificate of Designation of
Preferences, Rights and Limitations of Series J-1 Preferred Stock (the
“Designation”), on file with the State of Delaware on the Effective Date, equal
to the Conversion Price of the Default Indebtedness and without Section 6M of
the Designation having any effect going forward. Prior to the issuance of
Preferred Stock in connection with any conversions, the Company will amend the
Designation to fit these protocols. All Common Stock underlying any and all
securities held by Lender shall be registered in any registration that is
required by the New Financing. The Company hereby affirms that the Company is in
full compliance with the reporting requirements of the Securities Exchange Act
of 1934 as amended, thereby allowing the Lender to sell Common Stock pursuant to
the terms and conditions of Rule 144 promulgated under the Securities Act of
1933 as amended. The Company agrees to do whatever it can, including providing
any required legal opinions at is sole cost, to ensure that the Company can
issue shares of Common Stock free of any trading restrictions upon the
conversion of any debt instrument held by Lender, the conversion of Preferred
Stock or upon the exercise of Warrants. Notwithstanding anything to the contrary
in this Agreement, the Lender shall have no obligations under this Agreement,
including without limitation, to convert debt, until and unless the Common Stock
of the Company is listed for trading on the NASDAQ Stock Market. Furthermore, in
the event that the Company does not close the New Financing on or prior to the
Fixed Termination Date or does not successfully list its Common Stock for
trading on the NASDAQ, the Default Indebtedness shall remain payable and
Lender’s rights under the Notes, Purchase Agreements and related Transaction
Documents shall remain in full force and effect and Section 6M of the
Designation shall be reinstated.
 

 
3

 
 
Section 7.     Other SFA and Other Holders. The Company may not terminate, waive
compliance with, or modify any Other SFA or provide any consideration to do any
of the same to any Other Holder without providing the same terms or same
consideration to the Lender.
 
Section 8.     Representations and Warranties. In order to induce the Lender to
enter into this Agreement and to forbear with respect to the Existing Defaults
in the manner provided in this Agreement, the Company represents and warrants to
the Lender as follows:
 
(a) Power and Authority. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.
 
(b) Authorization of this Agreement. The execution and delivery of this
Agreement by the Company and the performance hereunder have been duly authorized
by all necessary action, and this Agreement has been duly executed and delivered
by the Company.
 
(c) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.
 
(d) No Violation or Conflict. The execution and delivery by the Company of this
Agreement and the performance by the Company hereunder do not and will not (i)
contravene, in any respect, any provision of any law, regulation, decree,
ruling, judgment or order that is applicable to the Company or its properties or
other assets, or (ii) result in a breach of or constitute a default under the
charter, bylaws or other organizational documents of the Company or any material
agreement, indenture, lease or instrument binding upon the Company or its
properties or other assets.
 
(e)    Equal Consideration. No consideration has been offered or paid to any
person to amend or consent to a waiver, modification, forbearance or otherwise
of any provision of any of the Transaction Documents.
 
(f)    No Defaults. Other than the Existing Defaults, no Event of Default has
occurred and is continuing as of the date hereof.
 
(g)   Other Agreements. Attached hereto are the full and complete executed
copies of the Forbearance Agreements that the Company has entered into with
other lenders which are the holders of all other convertible instruments and
warrants outside of those held by Lender.
 
Section 9.     Public Disclosure. The Company shall, as soon as practical,
taking into account legal requirements, file a Form 8-K with the Commission,
reasonably acceptable to the Lender, disclosing the material terms of the
transactions contemplated hereby. The Company shall consult with the Lender in
issuing any other press releases with respect to the transactions contemplated
hereby.
 
Section 10.   Effect on Transaction Documents. Except as specifically provided
herein, all of the Transaction Documents remain in full force and effect in
accordance with their respective terms. Nothing in this Agreement shall extend
to or affect in any way any of the rights or obligations of the Company arising
under the Transaction Documents.
 
Section 11.   Waiver of Jury Trial; Governing Law and Consent to Jurisdiction
 
(a) Jury Trial. The Company makes the following waiver knowingly, voluntarily,
and intentionally, and understands that the Lender, in entering into this
Agreement, is relying thereon. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY PRESENT
OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
LENDER, OR EITHER OF THEM, ARE OR BECOME A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER, OR EITHER OF THEM, OR IN
WHICH THE LENDER, OR EITHER OF THEM, IS JOINED AS A PARTY LITIGANT), WHICH CASE
OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUCH PERSON, AND THE LENDER, OR EITHER OF THEM.
 

 
4

 
 
(b) Governing Law: Consent To Jurisdiction And Venue. THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS AND DECISIONS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED WITHIN THE COUNTY OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND LENDER
PERTAINING TO THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT. The prevailing party in any
action arising out of this Agreement shall be entitled to recover attorneys’
fees and costs from the non-prevailing party.
 
Section 12.   Release and Waivers.
 
(a) Waiver of Claims by the Company. The Company hereby acknowledges and agrees
that it has no offsets, defenses, claims, or counterclaims against the Lender or
any of the Lender’s respective officers, directors, employees, members,
managers, affiliates, attorneys, representatives, predecessors, successors, or
assigns with respect to the Indebtedness, Default Indebtedness or otherwise, and
that if the Company now has, or ever did have, any such offsets, defenses,
claims, or counterclaims against the Lender, or either of them, or any of the
Lender’s respective officers, directors, employees, affiliates, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, from the beginning of the world through this date and
through the time of execution of this Agreement, all of them are hereby
expressly WAIVED, and the Company hereby RELEASES the Lender and the Lender’s
respective officers, directors, employees, affiliates, attorneys,
representatives, predecessors, successors, and assigns from any liability
therefor.
 
(b) Release. In consideration of the agreements of the Lender contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company on behalf of itself and its
successors, assigns, heirs, executor, administrator and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Lender, successors and
assigns, and its respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, members, managers, agents and other representatives (the Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which the Company, or any of its officers, directors, employees,
successors, assigns, heirs, executor, administrator or other legal
representatives, as the case may be, may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Agreement, for or on account of, or in relation to, or
in any way in connection with this Agreement, as amended and supplemented
through the date hereof.
 
(c) The Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
The Company agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the release set forth above.
 
 
5

 
 
(d) Covenant Not to Sue. The Company, on behalf of itself and its successors,
shareholders, assigns, heirs, executor, administrator and other legal
representatives, hereby jointly and severally, absolutely, unconditionally and
irrevocably, covenants and agrees with each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Company. If the
Company or any party on its behalf violates the foregoing covenant, the Company
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.
 
Section 13.   Miscellaneous.
 
(a) This Agreement (i) contains the entire understanding of the parties with
respect to the subject matter hereof, (ii) may not be amended except in writing
signed by all of the parties hereto, (iii) shall inure to the benefit of the
parties hereto and their respective successors and assigns, (iv) may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
 
(b) Any determination that any provision of this Agreement or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Agreement. Section headings used herein are for convenience of
reference only, are not part of this Agreement, and are not to be taken into
consideration in interpreting this Agreement.
 
(c) The Company represents and warrants that it (a) has engaged counsel and
understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (b) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement with such
attorneys and other persons as the Company may wish, and (c) has entered into
this Agreement and executed and delivered all documents in connection herewith
of its own free will and accord and without threat, duress or other coercion of
any kind by any person. The parties hereto acknowledge and agree that neither
this Agreement nor the other documents executed pursuant hereto shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.
 
(d) In making proof of this Agreement, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto. In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. Any party delivering an executed
counterpart of this Agreement by telefacsimile or by e-mail delivery also shall
deliver an original executed counterpart of this Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement as to such party or any
other party.
 
(e) Any statute of limitations applicable to any claims or causes of action
of the Lender against the Company and its officers and directors which have not
expired as of the date of this Agreement, the running of any time under any such
statute of limitations is hereby tolled from the date hereof through the
Termination Date.
 

 
6

 
 
IN WITNESS WHEREOF, the parties have executed this Standstill and Forbearance
Agreement as of the date first above written.
 
 
GT BIOPHARMA, INC.
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
 
 
Name of Lender:
 
By: ______________________________________________
 
Name:____________________________________________
 
Title:_____________________________________________
 
 
 
7

 

 
Schedule A
 
Schedule of Documents, Dates and Amounts of Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8
